DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In a telephonic interview with Matthew Harvey on about 09 March 2022, the examiner requested an oral election on the same basis as set forth in the parent application.  Mr. Harvey requested that the requirement be made in writing.  Upon further consideration, the Examiner determined that no restriction would be required in the present application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10, and 14 of U.S. Patent No. 10946774. Although the they are nearly identical and the independent claim 1 of the present application only omits one element relative to independent claim 1 of the patent. 
Also claims 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-16 of U.S. Patent No. 10946774. Although the claims at issue are not identical, they are not patentably distinct from each other because they are nearly identical and the independent claim 12 of the present application only omits one element relative to independent claim 15 of the patent. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reasons:
Claim 1, line 9, “configured to engage an arm” defines the invention in terms of a non-patentable thing in the form of a part of a human body;
Claim 1, lines 9-10, “while the hinged handhold engages a hand of the arm” defines the invention in terms of a non-patentable thing in the form of a part of a human body;

Claim 2 is indefinite as depending from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    561
    842
    media_image1.png
    Greyscale

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hei (US 2019/0308530).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

1. An infant safety seat, comprising: 
a seat shell comprising a first sidewall and a second sidewall opposite to the first sidewall, the first sidewall including a hinged handhold configured to fold out from the first sidewall (as labeled in the copy of Figure 23, above); and 
a handle comprising: 

a lateral portion coupled with the first leg and the second leg, the lateral portion comprising an arm support configured to engage an arm while the hinged handhold engages a hand of the arm (as may be appreciated by viewing Figure 23). 

2. The infant safety seat of claim 1, wherein the hinged handhold is located on an inner surface of the first sidewall (since element 344 hingedly mounted between the first and second sidewalls, as shown in Figure 23), the inner surface facing towards the second sidewall (Figure 23). 

3. The infant safety seat of claim 1, wherein the hinged handhold is configured to be above a leg of an infant positioned in the seat shell when folded out from the first sidewall (as best understood in light of the indefiniteness, the labeled handhold is at a position that would be above a child seat occupant’s leg). 

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 2019/0308530).



1. An infant safety seat, comprising: 
a seat shell (204) comprising a first sidewall and a second sidewall opposite to the first sidewall, the first sidewall including a hinged handhold (214) configured to fold out from the first sidewall (shown in the folded out condition in Figures 2A and 2B in contrast to Figure 2C); and 
a handle comprising: 
a first leg (at 230 in Figure 2A) coupled with the first sidewall of the seat shell and a second leg (206) coupled with the second sidewall of the seat shell; and 
a lateral portion coupled with the first leg and the second leg, the lateral portion comprising an arm support (218 or 228, as shown in Figure 2A) configured to engage an arm while the hinged handhold engages a hand of the arm (as shown in Figure 1). 

3. The infant safety seat of claim 1, wherein the hinged handhold is configured to be above a leg of an infant positioned in the seat shell when folded out from the first sidewall (as best understood in light of the indefiniteness, handhold 214 is at a position that would be above a child seat occupant’s leg). 

Allowable Subject Matter
Claims 4-20 would be allowable if the double patenting rejection is overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636